Election/Restrictions
Applicant’s election of Group 3, claims 10-14 in the reply filed on 11/29/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
This application is in condition for allowance except for the presence of claims 1-9 directed to invention non-elected without traverse on 11/29/2021.  Accordingly, claims 1-9 have been cancelled.
Claims 10-14 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 10 has not been rejected using prior arts because the prior arts fail to disclose or suggest in combination of other limitations recited in the claim including a method for modifying an optical element using a laser beam including: measuring geometric parameters associated with a dynamic optical wavefront; planning a fs-laser cutting therapy based upon the measured geometric parameters; detecting a position, a geometry, and a structure of the optical element; determining a basic pattern of the detected geometry of the optical element; selecting a basic cutting pattern composed of a plurality of planes; developing a protocol defining a cutting path based on the basic pattern of the detected geometry; and modifying the optical element using the laser beam according to the protocol. Further, the closest prior art:  Gupta et al U.S 5728156, fail to teach or render obvious a method for modifying on optical element that discloses an identical invention in as great detail with the method steps arranged as recited in claim 10.  For-example, Gupta et al teach a method of modifying a refractive profile of an eye that is .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VI X NGUYEN whose telephone number is (571)272-4699. The examiner can normally be reached Monday-Friday (6:30-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VI X NGUYEN/Primary Examiner, Art Unit 3771